DETAILED ACTION
The office action is responsive to an application filed on 4/13/18 and is being examined under the first inventor to file provisions of the AIA . Claims 1-24 are pending.

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to an abstract idea without significantly more. Under the broadest reasonable interpretation, the
claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1, 12 and 23
Regarding step 1, claims 1 and 12 are directed towards a method and system, which are eligible statutory categories of invention under 101, however, claim 23 is directed towards a computer-readable storage medium.  Under the broadest reasonable interpretation, the medium can be a signal where it does not fall in an eligible statutory category of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “determining, based on the one or more parameters and a first model for treatment of a reservoir formation penetrated by a wellbore by the foaming agent, a first modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the 
Clam 1 recites “determining, based on the one or more other parameters and a second model for treatment of the reservoir formation by the chemical agent, a second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the chemical agent”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas. This can also be seen in the specification starting on line 30 of Pg. 23, where it states “The method for modeling fluid diversion, etc.”.
Claim 1 recites “and generating a model for fluid diversion in the reservoir formation by capturing, within the model, combined effect of the first modeled skin and the second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent and the chemical agent”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Regarding step 2A, prong 2, the limitations of obtaining one or more parameters related to a foaming agent and obtaining one or more other parameters related to a chemical agent 
Also, claim 1 recites the additional element of a computer. The processing computer would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitations of obtaining one or more parameters related to a foaming agent and obtaining one or more other parameters related to a chemical agent are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  Further, Fig. 11 of the instant application further shows that the components of the computer are generic computer components, since they are components of the computer system.
Claim 12
Regarding step 2A, prong 2, claim 12 recites the additional elements of a processor and memory.  The processor and memory would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a 
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  Further, Fig. 11 of the instant application further shows that the components of the computer are generic computer components, since they are components of the computer system.
Claim 12 recites the same substantive limitations as claim 1 and are rejected using the same teachings. 
Claim 23
Regarding step 2A, prong 2, claim 23 recites the additional element of a computer and medium. The computer and medium would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
Claim 23 recites the same substantive limitations as claim 1 and are rejected using the same teachings.
Claims 2, 13 and 24
Dependent claims 2, 13 and 24 recites “creating a geometry of the wellbore; creating a pumping schedule with a fluid system comprising the foaming agent and the chemical agent, obtaining one or more properties of the reservoir formation; and applying, for the geometry of the wellbore and the pumping schedule using the one or more properties of the reservoir formation, the generated model for fluid diversion to simulate treatment of the reservoir formation by the foaming agent and the chemical agent”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 3 and 14
Dependent claims 3 and 14 recites “displaying, on a display device, visual representation of the simulated treatment of the reservoir formation by the foaming agent and the chemical agent”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, 
Claims 4 and 15
Dependent claims 4 and 15 recites “initiating, based on the simulated treatment of the reservoir formation, treatment of the reservoir formation by the foaming agent and the chemical agent for fluid diversion among two or more layers of the reservoir formation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   


Claims 5 and 16
Dependent claims 5 and 16 recites “wherein the one or more properties of the reservoir formation comprise at least one of: a permeability of the reservoir formation, a porosity of the reservoir formation, or a number of layers in the reservoir formation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 6 and 17
Dependent claims 6 and 17 recites “wherein the one or more parameters related to the foaming agent comprise at least one of: a foam generation constant, a foam coalescence rate, a gas trapping parameter, or a maximum gas saturation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with 
Claims 7 and 18
Dependent claims 7 and 18 recites “determining, based on the one or more parameters and the first model, at least one of a density of bubbles associated with treatment of the reservoir formation by the foaming agent or a viscosity of the foaming agent; and generating the model for fluid diversion based on the at least one of the density of bubbles or the viscosity of the foaming agent”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 8 and 19
Dependent claims 8 and 19 recites “wherein the chemical agent comprises a resin based chemical agent”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 9 and 20
Dependent claims 9 and 20 recites “wherein the one or more other parameters comprise at least one of: information about a flow' rate in the reservoir formation due to treatment of the reservoir formation by the resin based chemical agent, a volume concentration of the resin based chemical agent in the reservoir formation, a porosity of a resin cake formed in the reservoir formation due to treatment of the reservoir formation by the resin based chemical agent, or a 
Claims 10 and 21
Dependent claims 10 and 21 recites “wherein the first modeled skin is predicted to be generated in the reservoir formation due to treatment of the reservoir formation by a viscous foaming agent”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 11 and 22
Dependent claims 11 and 22 recites “wherein the reservoir formation comprises at least one of carbonate, sandstone, or clay”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 1-24 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
 
   

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 10, 12-13, 15-17, 21 and 23-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayan et al. (U.S PGPub 20150204170) (from IDS dated 8/1/18) in view of online reference Reservoir Simulation of Foam Assisted WAG in Naturally Fractured Reservoirs, written by Fjeldskaar (from IDS dated 4/13/18).

With respect to claim 1, Ayan et al. discloses “obtaining one or more parameters related to a foaming agent” as [Ayan et al. (paragraph [0020])];
“determining, based on the one or more parameters and a first model for treatment of a reservoir formation penetrated by a wellbore by the foaming agent, a first modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the Examiner’s interpretation: A reservoir model is generated to assess the effectiveness the EOR agent;
While Ayan et al. teaches modeling the injection of the EOR agent into a reservoir and having a chemical agent, Ayan et al. does not explicitly disclose “A computer-implemented method for modeling fluid diversion; obtaining one or more other parameters related to a chemical agent; determining, based on the one or more other parameters and a second model for treatment of the reservoir formation by the chemical agent, a second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the chemical agent; and
generating a model for fluid diversion in the reservoir formation by capturing, within the model, combined effect of the first modeled skin and the second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent and the chemical agent”
Fjeldskaar discloses “A computer-implemented method for modeling fluid diversion” as [Fjeldskaar (Pgs. 94-95, sec. 7 Injection Strategy, 1st – 5th paragraph, A water slug with surfactant, etc.”)] Examiner’s interpretation: The examiner considers the combination of foam and a surfactant to be a fluid diversion, since the combination of a foaming agent and a chemical agent (surfactant) form a fluid diversion, see Abstract of current application;
“obtaining one or more other parameters related to a chemical agent” as [Fjeldskaar (Pg. 33, sec. 3.1.2. F1 Surfactant Concentration Effect, 1st – 5th paragraph, “F1 is the surfactant, etc.”)];
“determining, based on the one or more other parameters and a second model for treatment of the reservoir formation by the chemical agent, a second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the st – 5th paragraph, A water slug with surfactant, etc.”)] Examiner’s interpretation: The surfactant is injected in a model multiple times to evaluate the effect of surfactant in a reservoir;
“and generating a model for fluid diversion in the reservoir formation by capturing, within the model, combined effect of the first modeled skin and the second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent and the chemical agent.” as [Fjeldskaar (Pg. 94, sec. 7 Injection Strategy, 1st – 5th paragraph, A water slug with surfactant, etc.”)] Examiner’s interpretation: There is a comparison of the different models of the surfactant being injected with foam using different injection concepts;
Ayan et al. and Fjeldskaar are analogous art because they are from the same field endeavor of analyzing the injection of foam into a reservoir;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Ayan et al. of generating a model to assess to the injection of foam in a reservoir by incorporating A computer-implemented method for modeling fluid diversion; obtaining one or more other parameters related to a chemical agent; determining, based on the one or more other parameters and a second model for treatment of the reservoir formation by the chemical agent, a second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the chemical agent; and
generating a model for fluid diversion in the reservoir formation by capturing, within the model, combined effect of the first modeled skin and the second modeled skin predicted to be generated in the reservoir formation due to treatment of the reservoir formation by the foaming agent and 
	The motivation for doing so would have been because Fjeldskaar teaches that by simulating foam injections in naturally fractured reservoirs, the ability to determine the sensitivities and governing forces of the injection can be accomplished (Pgs. 4-5, Motivation, 1st – 4th paragraph).

With respect to claim 2, the combination of Ayan et al. and Fjeldskaar discloses the method of claim 1 above, and Ayan et al. further discloses “creating a geometry of the wellbore” as [Ayan et al. (paragraph [0029])];
“creating a pumping schedule with a fluid system comprising the foaming agent and the chemical agent” as [Ayan et al. (paragraph [0035])];
“obtaining one or more properties of the reservoir formation” as [Ayan et al. (paragraph [0014])];
“and applying, for the geometry of the wellbore and the pumping schedule using the one or more properties of the reservoir formation, the generated model for fluid diversion to simulate treatment of the reservoir formation by the foaming agent and the chemical agent.” as [Fjeldskaar (Pg. 94, sec. 7 Injection Strategy, 1st – 5th paragraph, A water slug with surfactant, etc.”)] Examiner’s interpretation: There is a comparison of the different models of the surfactant being injected with foam using different injection concepts;

With respect to claim 4, the combination of Ayan et al. and Fjeldskaar discloses the method of claim 2 above, and Ayan et al. further disclose “initiating, based on the simulated st – 5th paragraph, A water slug with surfactant, etc.”)] Examiner’s interpretation: The surfactant is injected in a model multiple times to evaluate the effect of surfactant in a reservoir;

With respect to claim 5, the combination of Ayan et al. and Fjeldskaar discloses the method of claim 2 above, and Ayan et al. further disclose “wherein the one or more properties of the reservoir formation comprise at least one of: a permeability of the reservoir formation, as [Ayan et al. (paragraph [0014])] Examiner’s interpretation: The permeabilities is a characteristic of the formation of the subterranean; 
a porosity of the reservoir formation, or a number of layers in the reservoir formation” 

With respect to claim 7, the combination of Ayan et al. and Fjeldskaar discloses the method of claim 1 above, and Ayan et al. further disclose “determining, based on the one or more parameters and the first model, at least one of a density of bubbles associated with treatment of the reservoir formation by the foaming agent or a viscosity of the foaming agent” as [Ayan et al. (paragraph [0014])];   
Fjeldskaar discloses “and generating the model for fluid diversion based on the at least one of the density of bubbles or the viscosity of the foaming agent.” as [Fjeldskaar (Pg. 54, “The producer is perforated in layer 3, etc.”, Fig. 30)];

With respect to claim 10, the combination of Ayan et al. and Fjeldskaar discloses the method of claim 1 above, and Fjeldskaar further disclose “wherein the first modeled skin is predicted to be generated in the reservoir formation due to treatment of the reservoir formation by a viscous foaming agent.” as [Fjeldskaar (Pg. 57, sec. 5 Governing Forces in NFR, 1st – 2nd paragraph, “As a FAWAG consists of water, gas and surfactant slug injection, etc.”, Pg. 57, sec. 5.1 Viscous Forces, 1st paragraph, “Viscous forces in a porous medium, etc.”)];

With respect to claim 12, Fjeldskaar discloses “A system for modeling fluid diversion” as [Fjeldskaar (Pg. 58, sec. 5.2 Capillary pressure, “The capillary forces in a reservoir, etc.”)];
“at least one processor” as [Fjeldskaar (Pg. 94, sec. 6.13, Sensitivity of CPU run time, “The simplest modeling option, etc.”, Fig. 71)] Examiner’s interpretation: Having a CPU demonstrates that there is a processor, since a processor is embedded within a CPU;
“and a memory coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform functions” as [Fjeldskaar (Pg. 94, sec. 6.13, Sensitivity of CPU run time, “The simplest modeling option, etc.”, Fig. 71)] Examiner’s interpretation: Having a CPU demonstrates that there is memory, since memory is embedded within a CPU;
The other limitations recite the same substantive limitations as claim 1 above and is rejected using the same teachings.

With respect to claims 13, 15-18 and 21, the claims recite the same substantive limitations as claims 2, 4-7 and 10 above and are rejected using the same teachings.

With respect to claim 23, Fjeldskaar discloses “A computer-readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions” as [Fjeldskaar (Pg. 94, sec. 6.13, Sensitivity of CPU run time, “The simplest modeling option, etc.”, Fig. 71)] Examiner’s interpretation: Having a CPU demonstrates that there is a medium, since a medium is embedded within a processor and a processor is embedded within a CPU;
The other limitations recite the same substantive limitations as claim 1 above and is rejected using the same teachings.

With respect to claim 24, the claim recites the same substantive limitations as claims 2 above and is rejected using the same teachings.

3.	Claims 3 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayan et al. (U.S PGPub 20150204170) (from IDS dated 8/1/18) in view of online reference Reservoir Simulation of Foam Assisted WAG in Naturally Fractured Reservoirs, written by Fjeldskaar (from IDS dated 4/13/18) in view of Crick et al. (U.S. PGPub 2009/0182541) (from IDS dated 8/1/18).

With respect to claim 3, the combination of Ayan et al. and Fjeldskaar discloses the method of claim 1 above.
While the combination of Ayan et al. and Fjeldskaar teaches generating a model for fluid diversion in a reservoir formation, Ayan et al. and Fjeldskaar do not explicitly disclose 
Crick et al discloses “displaying, on a display device, visual representation of the simulated treatment of the reservoir formation by the foaming agent and the chemical agent.” As [Crick et al. (paragraph [0047], paragraph [0115], paragraph [0126])];
Ayan et al., Fjeldskaar and Crick et al. are analogous art because they are from the same field endeavor of analyzing the injection of a fluid in a reservoir;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Ayan et al. and Fjeldskaar generating a model for fluid diversion in a reservoir formation by incorporating displaying, on a display device, visual representation of the simulated treatment of the reservoir formation by the foaming agent and the chemical agent as taught by Crick et al. for the purpose of performing reservoir engineering using a geological model of a reservoir.
The motivation for doing so would have been because Crick et al. teaches that by performing reservoir engineering using a geological model of a reservoir the ability to analyze the well completion design with the updated position of the wellbore equipment can be accomplished (Crick et al. (paragraph [0005] – [0006]).

With respect to claim 14, the claims recite the same substantive limitations as claim 3 above and is rejected using the same teachings.

4.	Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayan et al. (U.S PGPub 20150204170) (from IDS dated 8/1/18), online reference Reservoir Simulation 2 storage, written by Juanes et al.

With respect to claim 6, the combination of Ayan et al. and Fjeldskaar discloses the method of claim 1 above.
While the combination of Ayan et al. and Fjeldskaar teaches analyzing the gas saturation of a reservoir using different simulation scenarios, Ayan et al. and Fjeldskaar do not explicitly disclose “wherein the one or more parameters related to the foaming agent comprise at least one of: a foam generation constant, a foam coalescence rate, a gas trapping parameter, or a maximum gas saturation”
Juanes et al. discloses “wherein the one or more parameters related to the foaming agent comprise at least one of: a foam generation constant, a foam coalescence rate, a gas trapping parameter, or a maximum gas saturation” as [Juanes et al. (Pg. 4, sec. 3.2 Trapping and Relative Permeability Hysteresis Models, 2nd paragraph, “The most important quantity determining the significance, etc.”, Eqn. 2)];
Ayan et al., Fjeldskaar and Juanes et al. are analogous art because they are from the same field endeavor of analyzing the injection of gas into a reservoir;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Ayan et al. and Fjeldskaar of analyzing the gas saturation of a reservoir using different simulation scenarios by incorporating wherein the one or more parameters related to the foaming agent comprise at least one of: a foam generation constant, a foam coalescence rate, a gas trapping parameter, or a maximum gas saturation as 
The motivation for doing so would have been because Juanes et al. teaches that by analyzing the impact of trapping and relative permeability hysteresis in the context of CO2 sequestration projects in saline aquifers, the ability to correctly characterize the migration and final distribution of the injected CO2 can be accomplished (Juanes et al. (Pg. 11, sec. 5 Summary and Conclusions, 1st – 6th paragraph, “In this paper, we have investigated, etc.”). 

With respect to claim 17, the claims recite the same substantive limitations as claim 6 above and is rejected using the same teachings.

5.	Claims 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayan et al. (U.S PGPub 20150204170) (from IDS dated 8/1/18) in view of online reference Reservoir Simulation of Foam Assisted WAG in Naturally Fractured Reservoirs, written by Fjeldskaar (from IDS dated 4/13/18) in view of Dusterhoft (U.S. PGPub 2009/0078418) (from IDS dated 8/1/18).

With respect to claim 8, the combination of Ayan et al. and Fjeldskaar discloses the method of claim 1 above.
While the combination of Ayan et al. and Fjeldskaar teaches having a chemical agent injected into a reservoir, Ayan et al. and Fjeldskaar do not explicitly disclose “wherein the chemical agent comprises a resin based chemical agent”

Ayan et al., Fjeldskaar and Dusterhoft are analogous art because they are from the same field endeavor of analyzing the injection of fluid into a reservoir;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Ayan et al. and Fjeldskaar of analyzing a chemical agent injected into a reservoir by incorporating wherein the chemical agent comprises a resin based chemical agent as taught by Dusterhoft for the purpose of applying consolidating agent systems over at least a portion of a long interval in a subterranean well bore that may be horizontal, vertical, deviated, or otherwise nonlinear.
The motivation for doing so would have been because Dusterhoft teaches that by applying consolidating agent systems over at least a portion of a long interval in a subterranean well bore that may be horizontal, vertical, deviated, or otherwise nonlinear, the ability to have a single stage operation (i.e., one that does not require such multiple fluid stages to place the consolidating agent system over a long interval) where there are fewer complications and take less rig time can be accomplished (Dusterhoft (paragraph [0007], paragraph [0013]).

With respect to claim 9, the combination of Ayan et al., Fjeldskaar and Dusterhoft discloses the method of claim 8 above, and Dusterhoft further discloses “wherein the one or more other parameters comprise at least one of: information about a flow' rate in the reservoir formation due to treatment of the reservoir formation by the resin based chemical agent, a volume concentration of the resin based chemical agent in the reservoir formation, “a porosity of a resin cake formed in the reservoir formation due to treatment of the reservoir formation by the 

With respect to claim 8, the combination of Ayan et al. and Fjeldskaar discloses the method of claim 1 above.
While the combination of Ayan et al. and Fjeldskaar teaches generating a model of fluid diversion in a reservoir formation, Ayan et al. and Fjeldskaar do not explicitly disclose “wherein the reservoir formation comprises at least one of carbonate, sandstone, or clay”
Dusterhoft discloses “wherein the reservoir formation comprises at least one of carbonate, sandstone, or clay.” as [Dusterhoft (paragraph [0110])];
Ayan et al., Fjeldskaar and Dusterhoft are analogous art because they are from the same field endeavor of analyzing the injection of fluid into a reservoir;
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Ayan et al. and Fjeldskaar of generating a model of fluid diversion in a reservoir formation by incorporating wherein the reservoir formation comprises at least one of carbonate, sandstone, or clay as taught by Dusterhoft for the purpose of applying consolidating agent systems over at least a portion of a long interval in a subterranean well bore that may be horizontal, vertical, deviated, or otherwise nonlinear.
The motivation for doing so would have been because Dusterhoft teaches that by applying consolidating agent systems over at least a portion of a long interval in a subterranean well bore that may be horizontal, vertical, deviated, or otherwise nonlinear, the ability to have a single stage operation (i.e., one that does not require such multiple fluid stages to place the 

With respect to claims 19-20 and 22, the claims recite the same substantive limitations as claims 8-9 and 11 above and re rejected using the same teachings.
    
    
    
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Zamora et al. (U.S. PGPub 20160280983) is a fluid diversion system for injection into a subterranean formation undergoing hydraulic fracturing operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BERNARD E COTHRAN/            Examiner, Art Unit 2128                                                                                                                                                                                            
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128